954 So. 2d 738 (2007)
Monica Hope JENKINS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D05-3489.
District Court of Appeal of Florida, Second District.
April 27, 2007.
James Marion Moorman, Public Defender, and Timothy J. Ferreri, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Katherine Coombs Cline, Assistant Attorney General, Tampa, for Appellee.
VILLANTI, Judge.
Monica Jenkins appeals her conviction for organized fraud. We affirm her conviction without comment. However, Jenkins challenges the trial court's final judgment of restitution rendered on February 20, 2006, arguing that the trial court lacked jurisdiction to enter the order. We agree.
A party's filing of a notice of appeal divests the trial court of jurisdiction to enter a restitution order. Colson v. State, 711 So. 2d 604, 605 (Fla. 2d DCA 1998) (reversing a restitution order on direct appeal of a judgment and sentence when the restitution order was entered after the notice of appeal was filed); Pearson v. State, 686 So. 2d 721, 721 (Fla. 2d DCA 1997) (reversing a restitution order on direct appeal of a sentence when the restitution order was entered after the notice of appeal was filed). Jenkins filed her notice of appeal on July 1, 2005. Therefore, on February 20, 2006, while her appeal was pending, the trial court lacked jurisdiction to enter the restitution order. Accordingly, we reverse the restitution order and remand for further proceedings.
Affirmed in part; reversed in part.
WHATLEY and CANADY, JJ., Concur.